The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Application filed, with the above serial number, on 28 March 2016. This office action is in response to applicant’s amendment filed, 27 June 2022, in which claims 1-6, 9-17, 19-20 have been amended. Claims 1-20 are pending in the application. 

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim has typo “the the”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The claim uses both  “data center” and “datacenter”. It is recommended to choose one for alignment. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 recites the limitation "the specification for deployment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under 35 U.S.C. 102(e) as being anticipated by Friedman et al (hereinafter "Friedman”, 2009/0300151).
As per Claim 1, Friedman teaches: One or more computer-readable memory having computer-executable instructions embodied thereon that, when executed, perform a method for configuring a hosting environment of a data center based on a definition of a subject role of a service application, the method comprising:
receiving, at a fabric controller associated with an agent and a node of the datacenter, a service model of the service application that specifies definitions of one or more roles of the service application (at least paragraph 42; receiving configuration file containing various settings and definitions, parsed to load base appliance), wherein the service model comprises instructions for instantiating one or more roles that are component programs of the service application, the service application having hosting environment constraints associated with map constructs comprising first map constructs and second map constructs (at least paragraph 42, 44, 60, 70; automatically adding/stacking various dependent packages and components of dependent packages and components to be included in the further developed base appliance; user to select various packages, patterns, files, or other software components to be included in the appliance. For example, packages may generally include distributions of related software components and descriptive metadata such as a full name, version number, vendor, and dependencies for the software, and patterns may generally include reusable descriptions or templates for solutions that address recurring software design problems. Thus, in one implementation, a repository metadata server 190 may be configured to cache information associated with one or more origin repositories 115 that include packages, patterns, or other software that can be added to appliances developed in the virtualization environment), 
wherein the first map constructs are operable by the agent on the node to transform environmental dependencies into values (at least paragraph 42, 44, 60, 70, 78, 85; the virtualization environment 120 may provide one or more application program interfaces 150 to enable users, third-party developers, or various other entities to develop custom plug-ins or applications that can be used in the virtualization environment 120. The custom plug-ins or applications may be developed using any suitable programming language capable of communicating with the virtualization environment 120 through the application program interface 150. For example, custom plug-ins or applications may be designed to configure appliances or specific types of software (e.g., to edit or configure specific functionality, such as for Apache packages), to customize appliance creation processes (e.g., to provide social networking features, such as managing the appliance marketplace), or to otherwise modify any suitable functionality that may be provided in the virtualization environment 120. Thus, as will be described in greater detail below in the description for FIGS. 3a-c, the one or more application program interfaces 150 may provide a development platform for integrating third-party software. As a result, various features and functions associated with the virtualization environment 120 may be extended through the one or more application program interfaces 150, thereby leveraging collective knowledge that may be held within a development community; a dependency resolution service (e.g., as described above in relation to FIG. 1) may use the metadata describing the origin repository associated with the selected component, and may further use resolution data constructed by the repository metadata server, in order to resolve the dependencies for the selected component. For example, in one implementation, operation 255 may include the dependency resolution service invoking an active resolution daemon to identify any software components that may be dependent, recommended, suggested, and/or conflicting with respect to the selected component. In particular, the active resolution daemon may scan one or more resolution graphs to identify annotations and/or metadata that explicitly describe dependencies for the component, in addition to any pre-installation scripts, post-installation scripts, and/or content associated with the component to introspectively identify further dependencies (e.g., based on documentation included in the package). Thus, in response to resolving the dependencies for the particular component, operation 255 may include automatically adding any required dependencies to the appliance, and may further include automatically removing any conflicting dependencies from the appliance. Additionally, in one implementation, any recommended and/or suggested dependencies may be automatically added in operation 255); 
wherein the second map constructs are operable by the fabric controller to transform configuration settings of the one or more roles into parameters (at least paragraph 78, 64; imported configuration file that includes an image description for an appliance (e.g., directory structures, configuration scripts, packages, software, or other information describing an appliance image). In one implementation, in response to receiving the information identifying the base appliance in operation 210, the base appliance in may be created and loaded within an editing interface in an operation 220; the configuration interface may provide one or more options for establishing settings for a locale (e.g., language, keyboard layout, region, time zone, etc.), a network (e.g., whether to configure the network during a first boot, discover settings for the network automatically using DHCP, manually configure the network, enable a firewall for the network, etc.), identity management (e.g., definitions of users, passwords, login preferences, access controls, etc.), run level (e.g., single user, multi-user with no network, normal console, graphical login, etc.), program settings (e.g., applications to start on boot or login, printer daemons or other system services to be enabled, etc.), storage and memory (e.g., a default size for a hard disk, memory, etc.), and/or various other settings. As such, the configuration interface may provide the user with various options to configure the build for the appliance, such that a resulting image of the appliance may be configured to operate in accordance with the customized settings provided by the user); and
automatically instantiating the subject role of the one or more roles (at least paragraph 42, 60; automatically creating base appliance from configuration file), wherein instantiating comprises: 
selecting a base hosting environment from a set of base hosting environments based on the definition of the subject role (at least paragraph 42, 60; development environment parsing configuration file and creating and loading base appliance for further development); and 
refining the selected base hosting environment according to the map constructs of the subject role (at least paragraph 42, 44, 60; automatically and/or manually selecting various packages and components to be included in the appliance), wherein refining the selected base hosting environment comprises: 
utilizing the first map constructs, via the agent, to transform environmental dependencies associated with the subject role into values that are administered to configuration settings of the subject role (at least paragraph 42, 44, 60, 70, 78, 85; the virtualization environment 120 may provide one or more application program interfaces 150 to enable users, third-party developers, or various other entities to develop custom plug-ins or applications that can be used in the virtualization environment 120. The custom plug-ins or applications may be developed using any suitable programming language capable of communicating with the virtualization environment 120 through the application program interface 150. For example, custom plug-ins or applications may be designed to configure appliances or specific types of software (e.g., to edit or configure specific functionality, such as for Apache packages), to customize appliance creation processes (e.g., to provide social networking features, such as managing the appliance marketplace), or to otherwise modify any suitable functionality that may be provided in the virtualization environment 120. Thus, as will be described in greater detail below in the description for FIGS. 3a-c, the one or more application program interfaces 150 may provide a development platform for integrating third-party software. As a result, various features and functions associated with the virtualization environment 120 may be extended through the one or more application program interfaces 150, thereby leveraging collective knowledge that may be held within a development community; a dependency resolution service (e.g., as described above in relation to FIG. 1) may use the metadata describing the origin repository associated with the selected component, and may further use resolution data constructed by the repository metadata server, in order to resolve the dependencies for the selected component. For example, in one implementation, operation 255 may include the dependency resolution service invoking an active resolution daemon to identify any software components that may be dependent, recommended, suggested, and/or conflicting with respect to the selected component. In particular, the active resolution daemon may scan one or more resolution graphs to identify annotations and/or metadata that explicitly describe dependencies for the component, in addition to any pre-installation scripts, post-installation scripts, and/or content associated with the component to introspectively identify further dependencies (e.g., based on documentation included in the package). Thus, in response to resolving the dependencies for the particular component, operation 255 may include automatically adding any required dependencies to the appliance, and may further include automatically removing any conflicting dependencies from the appliance. Additionally, in one implementation, any recommended and/or suggested dependencies may be automatically added in operation 255); and 
utilizing the second map constructs, via the fabric controller, to automatically configure a refined hosting environment for the subject role, wherein automatically configuring the refined hosting environment comprises transforming the values that are administered to the configuration settings of the subject role to parameters of the refined hosting environment (at least paragraph 42, 44, 60, 64, 78; automatically adding/stacking various dependent packages and components of dependent packages and components to be included in the further developed base appliance; imported configuration file that includes an image description for an appliance (e.g., directory structures, configuration scripts, packages, software, or other information describing an appliance image). In one implementation, in response to receiving the information identifying the base appliance in operation 210, the base appliance in may be created and loaded within an editing interface in an operation 220; the configuration interface may provide one or more options for establishing settings for a locale (e.g., language, keyboard layout, region, time zone, etc.), a network (e.g., whether to configure the network during a first boot, discover settings for the network automatically using DHCP, manually configure the network, enable a firewall for the network, etc.), identity management (e.g., definitions of users, passwords, login preferences, access controls, etc.), run level (e.g., single user, multi-user with no network, normal console, graphical login, etc.), program settings (e.g., applications to start on boot or login, printer daemons or other system services to be enabled, etc.), storage and memory (e.g., a default size for a hard disk, memory, etc.), and/or various other settings. As such, the configuration interface may provide the user with various options to configure the build for the appliance, such that a resulting image of the appliance may be configured to operate in accordance with the customized settings provided by the user).
As per Claim 2. The computer-readable memory of claim 1, wherein instantiating the subject role further comprises at least temporarily storing the refined hosting environment in conjunction with the subject role (at least paragraph 75; store the completed build of the appliance image in repository).
As per Claim 3. The computer-readable memory of claim 2, wherein the method further comprises establishing the refined hosting environment on the node to underlie the implementation of the subject role, wherein the node represents a computing device of a plurality of distributed computing devices interconnected via a network cloud (at least paragraph 76; appliance images deployed to cloud); and 
wherein each of the plurality of distributed computing devices is capable of executing a plurality of instances of the one or more roles of the service application, and wherein a particular node of the plurality of nodes is capable of accommodating two or more of hosting environments (at least paragraph 129; one or more images (including cloned) instances being deployed to cloud). 
As per Claim 4. The computer-readable memory of claim 2, wherein the method further comprises:
allocating, using the fabric controller, the node for supporting execution of the subject role in accordance with a deployment specification of the service model, wherein the deployment specification provides instructions for installing instances of the one or more roles throughout the data center (at least paragraph 127, 129; using suitable execution environment for images in cloud);
placing, using the fabric controller, the subject role on the allocated node (at least paragraph 127, 129; using suitable execution environment for images); and
administering, using the agent, the values to configuration settings of the placed subject role (at least paragraph 116; completed builds of images capable of being reused or deployed). 
As per Claim 5. The computer-readable memory of claim 4, wherein administering the values to the configuration settings of the subject role is based on utilizing via the agent, the first map constructs to transform the environmental dependencies in the definition of the subject role in the service model into the values that are capable of being installed into the configuration settings of the subject role (at least paragraph 116; completed builds of images capable of being reused or deployed). 
As per Claim 6. The computer-readable memory of claim 5, wherein the definitions of the one or more roles are based, in part, on environmental dependencies of each of the one or more roles, and wherein the environmental dependencies of each of the one or more roles are generated based on interrogating other instances one or more roles of the service application to identify the configuration settings, wherein the one or more roles are active existing roles on the node (at least paragraph 57-60; using dependency resolution service to analyze various dependencies on other existing packages installed/ active existing). 
As per Claim 7. The computer-readable memory of claim 6, wherein the environmental dependencies comprise at least one of resources made accessible by the underlying hosting environment on which the subject role depends for proper implementation or other instances of the one or more roles of the service application with which the subject role interacts (at least paragraph 57-60; using dependency resolution service for dependent packages required to operate properly). 
As per Claim 8. The computer-readable memory of claim 7, wherein the specification for deployment inspects the environmental dependencies to define which channels, established within the data center, are utilized as communication paths between the placed subject role and the instantiated instances of the one or more roles (at least paragraph 76, 126-129; images deployed to suitable environment capable of loading and executing images). 
As per Claim 9. The computer-readable memory of claim 8, wherein instantiating the subject role further comprises: selecting the base hosting environment based on the definition of the subject role, wherein the base hosting environment comprises a predefined configuration; and utilizing the map constructs to refine the base hosting environment. (at least paragraph 42, 44, 60; automatically adding/stacking various dependent packages and components of dependent packages and components to be included in the further developed base appliance). 
As per Claim 10. The computer-readable memory of claim 9, wherein refining the selected hosting environment ensures a particular level of security for the subject role supported thereby, and wherein the level of security corresponds with a degree of spatial isolation of the hosting environment from other hosting environments installed in the data center (at least paragraph 93-94; isolated third party applications (having validated tokens) from virtualization environment to ensure builds for the appliance correctly represent changes). 
As per Claim 11. The computer-readable memory of claim 1, wherein the map constructs include a function that takes a manual input and automatically creates a configurable output to the data center (at least paragraph 64; the configuration interface may provide one or more options for establishing settings for a locale (e.g., language, keyboard layout, region, time zone, etc.), a network (e.g., whether to configure the network during a first boot, discover settings for the network automatically using DHCP, manually configure the network, enable a firewall for the network, etc.), identity management (e.g., definitions of users, passwords, login preferences, access controls, etc.), run level (e.g., single user, multi-user with no network, normal console, graphical login, etc.), program settings (e.g., applications to start on boot or login, printer daemons or other system services to be enabled, etc.), storage and memory (e.g., a default size for a hard disk, memory, etc.), and/or various other settings. As such, the configuration interface may provide the user with various options to configure the build for the appliance, such that a resulting image of the appliance may be configured to operate in accordance with the customized settings provided by the user). 
Claims 12-20 do not, in substance, add or define substantial additional limitations over claims 1-11 and therefore are rejected for similar reasons in view of Friedman.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,300,532. The double patenting rejection is held in abeyance as requested by Applicant until allowable subject matter emerges.

Response to Arguments
	Applicant continues to have not responded to the 112 Rejection of claim 8. The rejection remains.
Applicant's arguments filed 21 July 2020 have been fully considered but they are not persuasive.
	Applicant argues Friedman does not teach amended features of claim 1. Claim 1 has been rewritten entirely to add new claim limitations. Friedman discloses claim 1 features as outlined above in the revised rejection in view of the substantial amendment. Friedman discloses creating a user importing a configuration file that parses the configuration settings to create the base appliance. Such configuration settings include ‘stacking’/adding an image, repositories and packages, directory structure, etc. This configured base appliance is then loaded ‘for further development’ by importing additional configuration files, packages, files or other software components, etc to further stack and refine the further developed base appliance (at least paragraph 42, 44, 60).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. Applicants are requested to consider the prior art references for relevant teachings when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443